Citation Nr: 1122364	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-35 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for bronchitis, to include breathing difficulties.

3.  Entitlement to service connection for smell and taste problems.  

4.  Entitlement to service connection for memory problems.  

5.  Entitlement to service connection for a urinary disorder, to include urinary tract infection (UTI).  

6.  Entitlement to service connection for dysrhythmia, to include chest pain.  

7.  Entitlement to service connection for a left leg disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his daughter

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1952 to August 1954.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which found that the Veteran was not entitled to service connection for COPD, bronchitis and breathing difficulties, smell and taste problems due to Agent Orange and nuclear testing exposure, memory problems due to Agent Orange and radiation exposure, UTI, chest pain, and leg pain.  The RO in Montgomery, Alabama, currently retains jurisdiction of the Veteran's claim file.  

The issues have been re-characterized to better comport to the evidence of record and the Veteran's contentions.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO in April 2011.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  COPD was not diagnosed in service or for many years thereafter, and the preponderance of evidence is against a finding that the current COPD is related to service.

2.  Bronchitis, to include breathing difficulties, was not diagnosed in service or for many years thereafter, and the preponderance of evidence is against a finding that the current bronchitis, to include breathing difficulties, is related to service.

3.  A preponderance of the competent evidence is against a finding that the Veteran currently has smell and taste problems.

4.  A preponderance of the competent evidence is against a finding that the Veteran currently has memory problems.

5.  A urinary disorder, to include UTI, was not diagnosed in service or for many years thereafter, and the preponderance of competent evidence is against a finding that the current urinary disorder, to include UTI, is related to service.

6.  Dysrhythmia, to include chest pain, was not diagnosed in service or for many years thereafter, and the preponderance of competent evidence is against a finding that the current dysrhythmia, to include chest pain, is related to service.

7.  A preponderance of the competent evidence is against a finding that the Veteran currently has a left leg disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for bronchitis, to include breathing difficulties, have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010). 

3.  The criteria for service connection for smell and taste problems have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  The criteria for service connection for memory problems have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  The criteria for service connection for a urinary disorder to include UTI, have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for dysrhythmia, to include chest pain, have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

7.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A January 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran did not indicate he was in receipt of Social Security Administration disability benefits.  See 38 C.F.R. § 3.159 (c) (2).  The Veteran was also given the opportunity to present testimony to the Board.  

A medical examination was not provided regarding the nature or etiology of the claimed left leg disorder or smell, taste, and memory problems.  VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination, however, because there is no competent or credible lay or medical evidence indicating that the Veteran's current claimed disabilities, or symptoms of the claimed disabilities, is related to, or had their onset during, service.  The Veteran's testimony at his April 2011 hearing that his smell, taste, and memory problems began during service and continued thereafter is not deemed credible because the Veteran was not found to have any of these disabilities during clinical evaluations in August 1954, July 1958, and because a February 1983 VA pension examination report notes that he lost his sense of taste and smell in 1982 and a November 1983 VA psychiatric examination report indicates that the Veteran has had memory problems since blacking out on the job in 1982.  Additionally, at his April 2011 hearing he testified that he started having problems with his leg 2 years earlier; thus the Veteran is not claiming a continuity of leg problems since service and his STRs show no treatment for leg problems during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) (2007).  

A medical examination was not provided regarding the etiology of the claimed COPD, bronchitis, to include breathing difficulties, a urinary disorder, to include UTI, and dysrhythmia, to include chest pain.  VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination, however, because, as will be discussed thoroughly below, there is no competent or credible medical or lay evidence indicating an association between the claimed disabilities and service.  See McLendon, 20 Vet. App. at 82-83; Charles, 16 Vet. App. at 370; 38 C.F.R. § 3.159 (c) (2010).  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's personnel records show that he had no service in Vietnam during the Vietnam era.  Thus, he is not presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307.  The Veteran testified he was exposed to herbicides while he was in Nevada, but made no specific contention of where and when he was exposed to herbicides or Agent Orange during service.  The Veteran has provided no specific information regarding his exposure to herbicides that is capable of being verified by the RO.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty to assist is not always a one-way street).  The Veteran himself must carry the burden of advancing sufficiently detailed information about at least one incident involving herbicides to enable VA to corroborate it.  Thus, the Board finds that the Veteran was not exposed to herbicides in service.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997).  There are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the Veteran is not claiming service connection for cancer.  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
The Veteran's personnel records do not indicate that had service in the specified theaters or operations to be considered a "radiation-exposed Veteran" for purposes of 38 C.F.R. § 3.309(d)(3).  Furthermore, the Veteran has not make specific contentions as to where and when he was exposed to radiation during service.  The Veteran has provided no specific information regarding his exposure to radiation that is capable of being verified by the RO.  See Wood, 1 Vet. App. at 192-93, (the duty to assist is not always a one-way street).  The Veteran himself must carry the burden of advancing sufficiently detailed information about at least one incident involving radiation to enable VA to corroborate it.  Thus, the Board finds that the Veteran was not exposed to ionizing radiation in service, and his claims need not be referred to the VA Under Secretary for Benefits.  See 38 C.F.R. § 3.311.

Service Connection for Left Leg, Smell and Taste, and Memory Disorders

The Veteran seeks service connection for a left leg disorder, smell and taste problems, and memory problems.  He testified at his April 2011 hearing that he started having leg problems 2 years ago, that he did not hurt it in service, and that currently he has poor blood circulation.  He also testified that exposure to Agent Orange and radiation from a bomb caused memory and smell and taste problems and that he is still getting treatment for these same disabilities that began during service.  

The Veteran filed his service connection claims in December 2006 and a review of the medical evidence of record shows that the Veteran has not had any current diagnoses related to his left leg, smell and taste, or memory at any time during the pendency of his service connection claims.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

A February 1983 VA examination conducted for a pension claim indicates that the Veteran complained of loss sense and taste and smell.  A November 1983 VA examination report notes that the Veteran lost consciousness at work and his memory functions were affected.  These records are prior to the Veteran's filing for service connection.  See id.  December 2005 private treatment record indicates that the Veteran was given diagnoses related to his right knee, and an April 2006 private treatment record notes that Doppler studies of his lower extremities were negative for a clot.  

Additionally, the Veteran's August 1954 separation examination notes that clinical evaluation of the Veteran's lower extremities, head, nose, sinuses, and mouth and throat were normal, and that he was normal neurologically and psychiatrically.  

As noted above, the Board has concluded that the Veteran was not exposed to Agent Orange or radiation during service, however, for the sake of argument, even if the Veteran was exposed to herbicides and radiation, service connection cannot be ranted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current left leg disorder and underlying condition causing smell, taste, and memory problems, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran is competent to report observable symptoms such as pain, smelling or tasting deficiencies, and difficulty remembering things.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran reports left leg pain, an inability to smell or taste, and memory deficiencies, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The negative evidence in this case outweighs the positive.  The Veteran may genuinely believe that he has a left leg and smell, taste, and memory problems, and that these disabilities are related to service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the diagnosis of his claimed disabilities.  Thus, his views are of no probative value and are outweighed by the medical evidence of record, which shows that the Veteran has no current diagnosis of, or treatment for, his claimed disabilities at any time during the pendency of his service connection claim.  See Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); McLain, 21 Vet. App. at 31.  

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection for smell and taste problems, memory problems, and a left leg disorder is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.

Service Connection for COPD, Bronchitis, Urinary Disorder, and Dysrhythmia

The Veteran seeks service connection for COPD, bronchitis, to include breathing difficulties, urinary disorder, to include UTI, and dysrhythmia, to include chest pain.  At his April 2011 hearing, the Veteran testified he began experiencing breathing problems in the VA hospital when he got out of service and that during active service he did not have shortness of breath, chest pains, or excessive coughing, but that he did go to sick call for his chest.  He testified further that he received treatment for his chest a year or two after service and he was given an inhaler for bronchitis or difficulty breathing.  The Veteran also testified that he could not hold his water during service, but had no prostate problems, and that his problems have continued from that time to the present.

The Veteran currently has COPD, bronchitis, to include breathing difficulties, a urinary disorder, to include UTI, and dysrhythmia, to include chest pain.  A March 2006 private treatment record notes that the Veteran was given diagnoses of shortness of breath and dysrhythmia, and was given a past medical history of UTIs and prostatitis.  An April 2006 private treatment records notes assessments of COPD and benign prostatic hyperplasia (BPH) with abnormal urinalysis.  A July 2006 privat treatment record notes that the Veteran was given diagnoses of COPD and urinary frequency.  

The Veteran's STRs do not show any treatment for, or diagnoses of COPD, bronchitis, to include breathing difficulties, a urinary disorder, to include UTI, or dysrhythmia, to include chest pain.  A February 1953 STR notes that the Veteran had a cold and was given cough syrup, and a March 1953 STR notes that the Veteran was given penicillin.  June 1954 STRs note that the Veteran had a common cold.  Clinical examination during his August 1954 separation examination revealed that the Veteran had a normal nose, sinuses, mouth and throat, lungs and chest, heart, vascular system, abdomen and viscera, genitourinary system.  Thus, the medical evidence shows that chronic COPD, chronic bronchitis, to include breathing difficulties, chronic urinary disorder, to include UTI, or chronic dysrhythmia, to include chest pain, were not present on separation from service.  

Additionally, clinical examination during a July 1958 4 year physical for the Army Reserves examination revealed that the Veteran had a normal nose, sinuses, mouth and throat, lungs and chest, heart, vascular system, abdomen and viscera, genitourinary system.  

A February 1983 VA pension examination report notes that the Veteran's cardiovascular system had no thrills, murmurs or friction rubs, his heart sounds are normal, and his rhythm was normal.  

Following service, the first treatment for, or diagnoses of COPD or bronchitis, to include breathing difficulties, is a February 1983 VA pension examination report.  It notes that the Veteran complained of shortness of breath and was given a diagnosis of mild COPD.  Additionally, following service, the first treatment for, or diagnoses of, a urinary disorder, to include UTI, is a May 1998 private treatment record noting an assessment of urethritis, and for dysrhythmia, to include chest pain, is a March 2006 private treatment record noting that the Veteran was given a diagnosis of dysrhythmia.  

Thus, the unfavorable evidence consists of the fact that the first contemporaneous medical evidence of COPD, bronchitis, to include breathing difficulties, and a urinary disorder , to include UTI, and dysrhythmia, to include chest pain is at least 29 years after the Veteran was discharged from active service.  The passage of 29 years or more before any evidence of the disability is of record weighs heavily against a finding that either disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 (1999).  

Moreover, to the extent that the Veteran is asserting or implying continuity of symptomatology, it is noted that he is competent to report observable symptoms such as difficulty breathing, urinary problems, or chest pain.  See Layno, 6 Vet. App. at 465.  

Here, however, such assertions of a continuity of breathing, urinary problems, or chest pain from service to the present time are not found to be credible, in light of the normal separation examination in August 1954 and his normal July 1958 4 year physical for the Army Reserves, because the Veteran testified that he did not experience breathing problems, chest pain, or excessive coughing until after service, because he did not seek treatment for COPD, bronchitis, to include breathing difficulties, a urinary disorder, to include UTI, and dysrhythmia, to include chest pain, for at least 29 years following service, and because the Veteran did not raise a claim until 2006, approximately 50 years following discharge.  See Caluza v. Brown, 7 Vet. App. 498 (1995)(in determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Veteran filed a VA pension claim in November 1981, but did not claim service connection until 2006.  Indeed, if his claimed symptoms were continuous since active service, it would be reasonably expected that he would have raised his claim sooner.       

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of breathing, urinary problems, or chest pain symptomatology from service separation to the present.  

The negative evidence in this case outweighs the positive.  The Veteran may genuinely believe that his COPD, bronchitis, to include breathing difficulties, and urinary disorder, to include UTI, and dysrhythmia, to include chest pain, are related to service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed disabilities.  Thus, his views are of no probative value and are outweighed the medical evidence of record which shows that the Veteran did not experience continual symptoms of his claimed disabilities after service and that his claimed disabilities were diagnosed many years following service.   See Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

If any of the claimed for COPD, bronchitis, to include breathing difficulties, an urinary disorder, to include UTI, and dysrhythmia, to include chest pain, are qualifying presumptive conditions for purposes of 38 C.F.R. §§ 3.307, 3.309, the first contemporaneous medical evidence of any of these disabilities is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection for COPD, bronchitis, to include breathing difficulties, a urinary disorder, to include UTI, and dysrhythmia, to include chest pain, is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied.  

Entitlement to service connection for bronchitis, to include breathing difficulties, is denied.

Entitlement to service connection for smell and taste problems is denied.  

Entitlement to service connection for memory problems is denied.  

Entitlement to service connection for a urinary disorder, to include urinary tract infection (UTI), is denied.  

Entitlement to service connection for dysrhythmia, to include chest pain, is denied.  

Entitlement to service connection for a left leg disorder is denied.  



____________________________________________
KRISTI. L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


